IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00338-CR

JOHN GUSTAVO GOMEZ,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 15-001557-CV-361


                                        ORDER


       The clerk’s record in this appeal was filed on January 4, 2016, but a certification of

defendant’s right of appeal regarding the trial court’s judgment was not included in it.

The trial court was therefore notified by letter dated April 5, 2016, that a certification of

defendant’s right of appeal regarding the trial court’s judgment had not been provided

to this Court. The letter required the trial court to provide the trial-court clerk with the

trial court’s certification within 14 days from the date of the letter and required the trial
court clerk to file a supplemental clerk’s record containing the trial court’s certification

with this Court within 28 days from the date of the letter.

       Subsequently, this Court was informed that the trial court’s certification had not

been provided because the case was assigned a civil cause number in the trial court. The

trial court was nevertheless notified by letter dated June 16, 2016, that it was required to

provide the trial court clerk with the trial court’s certification within 14 days from the

date of the letter and that the trial court clerk was required to file a supplemental clerk’s

record containing the trial court’s certification with this Court within 28 days from the

date of the letter. The June 16, 2016 letter explained that, as noted by the State in its

Motion to Dismiss for Lack of Jurisdiction the Petitioner’s Motion to Set Aside Conviction

and Dismiss Charges, the civil cause-number assignment was erroneous because this is a

criminal-law matter. See State v. Shelton, 396 S.W.3d 614, 618-19 (Tex. App.—Amarillo

2012, pet. ref’d); Curry v. Wilson, 853 S.W.2d 40, 43 (Tex. Crim. App. 1993) (“Disputes

which arise over the enforcement of statutes governed by the Texas Code of Criminal

Procedure, and which arise as a result of or incident to a criminal prosecution, are

criminal law matters.”). The trial court was therefore required to enter a certification of

defendant’s right to appeal when it entered a judgment of guilt or other appealable order

in this case. TEX. R. APP. P. 25.2(a)(2).

       This Court’s Clerk’s Office subsequently contacted Appellant’s counsel about the

status of the overdue certification of defendant’s right of appeal, and Appellant’s counsel


Gomez v. State                                                                         Page 2
expressed concern over the dating of the certification of defendant’s right of appeal.

Thereafter, the parties and the trial court were advised by letter dated August 23, 2016,

that this Court had no concern over the dating of the certification of defendant’s right of

appeal. The letter notified the parties and the trial court that this Court’s only concern is

that the record contain a certification of defendant’s right of appeal showing that

Appellant has the right of appeal: “The appeal must be dismissed if a certification that

shows the defendant has the right of appeal has not been made part of the record under

these rules.” TEX. R. APP. P. 25.2(d). The letter further informed the parties and the trial

court that, unless this Court received an executed certification of defendant’s right of

appeal within seven days of the date of the letter, the Court will abate this appeal and

order the trial court to hold a hearing with the parties in attendance so that the trial court

and the parties can execute a certification of defendant’s right of appeal, or, in the

alternative, to receive evidence and determine why an executed certification of

defendant’s right of appeal cannot be provided to this Court.

       Over seven days has passed, and this Court has not received an executed

certification of defendant’s right of appeal regarding the trial court’s judgment. We

therefore abate this appeal and order the trial court to hold a hearing with the parties in

attendance so that the trial court and the parties can execute a certification of defendant’s

right of appeal, or, in the alternative, to receive evidence and determine why an executed

certification of defendant’s right of appeal cannot be provided to this Court.


Gomez v. State                                                                          Page 3
       The hearing must be held within 14 days of the date of this order, and the

supplemental clerk’s and reporter’s records pertaining to the hearing are ordered to be

filed within 28 days of the date of this order.



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 28, 2016
Do not publish




Gomez v. State                                                                   Page 4